NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ARKANSAS GAME & FISH COMMISSION,
Plain,tiff-Cr0ss Appellcmt,
V. '
UNITED STATES,
Defendant-Appel.lant.
2009-5121, 2010-5029
Appea1s from the United States C0urt of Federal
C1aims in 05-CV-381, Judge Char1es F. Lettow.
ON MOTION
ORDER
Upon consideration of the cross-appellants unopposed
motion for leave to file a supplemental joint appendix,
IT ls ORDER1:D THAT:
The motion is granted The required number of copies
must be filed within 10 days of the date of filing of this
order.

ARK.ANSAS GAME & FISH COMM V. US
2
FoR THE CoURT
ncr 1 5 2010 /s/ Jan Horba1y
Date
cc: Julie D. Greathouse, Esq.
Robert J. Lundman, Esq.
S8
J an Horbaly
C1erk
FlLED
u.s. c0uR'r 0F APPl:ALs ma
ms FEoERAL concur
DCT 15 2010
JAN HORBALY
CLERK